Citation Nr: 1047791	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-21 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1960 to 
September 1963.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his in-service noise exposure resulted 
in his current bilateral hearing loss.  The Veteran's military 
occupational specialty (MOS) was that of a track vehicle 
repairman.

The Veteran's May 1960 Report of Medical Examination at 
enlistment indicates he received a Whisper Test score of 15 out 
of 15, which indicates normal hearing.  Additionally, the May 
1960 Report of Medical Examination also reported the absence of 
any abnormalities to the Veteran's internal and external ear 
canals and tympanic membranes.

The Veteran's September 1963 Report of Medical Examination at 
service discharge indicates he received a Whisper Test score of 
15 out of 15, which indicates normal hearing.  Furthermore, the 
September 1963 Report of Medical Examination also indicated the 
absence of any abnormalities with the Veteran's internal and 
external ear canals and tympanic membranes.

However, an undated audiogram found in the Veteran's service 
treatment records positively diagnosed hearing loss in accord 
with VA standards.  See 38 C.F.R. §3.385 (hearing loss status 
will be considered a disability for the purposes of service 
connection when the auditory thresholds in any of the frequencies 
of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent).  The audiological results, measured in decibels and 
converted to ISO units, were as follows:  10 decibels at 500 
Hertz, 5 decibels at 1000 Hertz, 0 decibels at 2000 Hertz, 20 
decibels at 3000 Hertz, 40 decibels at 4000 Hertz and 45 decibels 
at 6000 Hertz in the right ear; and 5 decibels at 500 Hertz, 10 
decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 35 decibels at 
3000 Hertz, 45 decibels at 4000 Hertz and 45 decibels at 6000 
Hertz in the left ear.

In a letter dated February 2008, Dr. G.Z., M.D., stated that he 
examined the Veteran in December 2007.  The Veteran provided a 
medical history to Dr. G.Z., stating that he was a tank mechanic 
in the military and had significant noise exposure insofar as he 
worked over blowers and engines extensively.  The Veteran further 
mentioned that he was having particular difficulty with hearing 
conversations.  Dr. G.Z. noted that his audiometric evaluation of 
the Veteran revealed a downsloping, high frequency, sensorineural 
hearing loss above 1000 Hertz.  Dr. G.Z. concluded that the 
Veteran's "significant drop off" in the high frequencies was a 
secondary symptom to noise exposure.  The Veteran's December 2007 
audiogram was not attached to Dr. G.Z.'s February 2008 letter.

In a letter dated January 2009, Dr. G.Z. submitted a letter 
reiterating that he examined the Veteran in December 2007 and the 
audiogram results from that examination revealed a downsloping, 
high frequency, sensorineural hearing loss above 1000 Hertz.  Dr. 
G.Z. concluded his letter by stating that based on his 
examination of the Veteran, it was his professional opinion that 
there is at least a 50-50 chance that the Veteran's hearing loss 
was related to his service in the military.  Once again, the 
Veteran's December 2007 audiogram was not attached to Dr. G.Z.'s 
January 2009 letter.

In his most recent letter dated December 2009, Dr. G.Z. stated 
that he reviewed the Veteran's service records.  Dr. G.Z. pointed 
out that the Veteran's MOS as a track vehicle repairman combined 
with the Veteran's admission of various noise exposure, 
"contributed significantly to his current level of hearing 
loss."  Dr. G.Z. then concluded that based on this evidence it 
was his medical opinion that it is at least as likely as not, 
that the Veteran's current hearing disability was caused by his 
noise exposure during his military service.  The Veteran's 
December 2007 audiogram was not attached to Dr. G.Z.'s December 
2009 letter.  The Veteran should obtain from Dr. G.Z. his 
December 2007 audiogram and/or audiology report.

VA is obligated to obtain a VA medical examination or opinion for 
claims in cases, such as this one, where there is (1) evidence of 
a current disability, (2) evidence of an in-service event, 
injury, or disease, and (3) an indication that there may be a 
connection between the two.  See 38 U.S.C.A. §5103A(d) (West 2002 
& Supp. 2010); 38 C.F.R. §3.326 (2010); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  To this end, the Veteran was given a VA 
medical examination in conjunction with his claim of bilateral 
hearing loss in April 2008.  The Veteran informed the VA examiner 
that he was exposed to noise while working on jet-fueled tank 
engines for a period of 16 months and was not offered hearing 
protection.  The Veteran also stated that he was exposed to 
additional noise from gunfire during training and put cotton in 
his ears in an effort to deafen the gunfire noise.  The Veteran 
stated that he has occasionally been exposed to recreational 
noise when hunting.  The Veteran denied occupational noise 
exposure, familial history of hearing loss, ear pathology, ear 
trauma, head trauma and tinnitus.  Lastly, the Veteran indicated 
to the VA examiner that his chief complaint is that he misses 
part of what people are saying during conversations and has 
special difficulty conversing in the presence of background 
noise.

The results of the VA examiner's April 2008 audiology 
examination, measured in decibels, were as follows:  10 decibels 
at 500 Hertz, 10 decibels at 1000 Hertz, 50 decibels at 2000, 85 
decibels at 3000 Hertz and 95 decibels at 4000 Hertz in the right 
ear; and 5 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 75 
decibels at 2000 Hertz, 85 decibels at 3000 Hertz and 100 
decibels at 4000 Hertz in the left ear.  The Stenger test was 
negative at 2 Kilohertz.  No speech recognition scores were 
indicated in the VA examiner's report because, according to her, 
the scores were not believed to be valid.  Based on the foregoing 
information, the VA examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss.  However, the VA examiner concluded 
that due to the inconsistency within the aforementioned tests and 
between tests, the above-listed scores should not be used for 
rating purposes.  Based on the foregoing analysis, a statement of 
etiology was not provided by the VA examiner.

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided). 

Since the April 2008 examiner failed to obtain scores adequate 
for rating purposes as well as provide an opinion as to the 
etiology between the Veteran's bilateral hearing loss and his 
military service, the Board finds that the April 2008 VA opinion 
is inadequate and a new examination with a nexus opinion should 
be provided to the Veteran.

Another examination of the Veteran and a full review of the 
Veteran's service treatment records, medical records and claims 
file by an examiner(s) would be helpful in deciding his claim.  
The examiner should take into account the Veteran's entire 
medical history, address his contentions and provide a complete 
rationale for any opinion provided.

The Board notes that any current VA treatment records should be 
obtained.  See 38 C.F.R. §3.159(c)(2) (2010).  

Accordingly, the case is REMANDED for the following action:

1.	Obtain from the Veteran the December 2007 
audiogram and/or audiology report from Dr. 
G.Z.

2.	Schedule the Veteran for a VA 
examination(s) to determine the nature and 
etiology of the Veteran's bilateral 
hearing loss. The examiner should 
specifically delineate all diagnoses.  All 
necessary testing should be conducted.  
The Veteran's claims folder, including a 
copy of this Remand, should be available 
to the examiner(s) and reviewed in 
conjunction with the examination.  This 
report should include a discussion of the 
Veteran's documented medical history as 
well as the Veteran's assertions regarding 
his symptomatology.

The examiner(s) should then provide an 
opinion(s) as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
bilateral hearing loss manifested, was 
aggravated by or is in any way related to 
his active military service.  

Any opinion expressed in the examination 
report should be accompanied by a detailed 
written rationale citing to evidence in 
the claims file and/or sound medical 
principles.

3.	Once the above action has been completed, 
readjudicate the claim.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. §7252 (West Supp. 2010), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. §20.1100(b) 
(2010).


